Louis J. D’Ambrosio
January 7, 2013
Page 1



Exhibit 10.1


[SEARS HOLDINGS CORPORATION LETTERHEAD]




January 7, 2013


Mr. Louis J. D’Ambrosio
Dear Lou:
This will confirm the terms and conditions of your departure as Chief Executive
Officer, President and a director of Sears Holdings Corporation (“SHC”) and its
affiliates, and an employee of Sears Holdings Management Corporation (“SHMC”).
You will continue to serve as Chief Executive Officer and President of SHC
pursuant to your existing compensation and benefits arrangements through
February 2, 2013, the last day of SHC’s 2013 fiscal year. Effective as of the
close of business on February 2, 2013, you will step down from your role as
Chief Executive Officer and President of SHC, and as an officer or director of
any subsidiary or affiliate of SHC. From February 3, 2013 through February 28,
2013, you will continue to serve as an employee of SHMC, in a non-officer role
without a title with respect to SHC, assisting with the leadership transition to
the new SHC Chief Executive Officer and performing such other duties as may be
delegated to you by the then-Chief Executive Officer of SHC. Your pay for the
service described in the preceding sentence will be $25,000 for the period from
February 3, 2013 through February 28, 2013, paid in accordance with SHC’s normal
salaried payroll practices, and you will continue to be eligible for the
employee benefits generally made available to all SHC employees. For purposes of
clarity, your compensatory equity grants will continue to vest in the ordinary
course through your last day of employment. Your employment with SHC will end at
the close of business on February 28, 2013. For purposes of your employment
letter with SHC dated February 23, 2011, your Executive Severance Agreement with
SHC dated as of February 23, 2011, all equity awards denominated in SHC common
stock held by you, and each and every other plan, agreement, policy and
arrangement of SHC and any of its affiliates, you agree that the cessation of
your employment with SHC is a voluntary resignation by you effective as of
February 28, 2013. Moreover, in the case of any such plan, agreement, policy or
arrangement that includes the concept of resignation with “good reason” or a
similar term of like meaning, you agree that this voluntary resignation will be
considered to have been made without “good reason” or such similar term.
Effective from and after February 2, 2013, you waive your right to resign from
SHC for “good reason” or a similar term of like meaning for purposes of any
plan, agreement, policy or arrangement of SHC and any of its affiliates.
You hereby agree to continue to serve as a member of the SHC Board of Directors
until the expiration of your term at SHC’s 2013 annual meeting of stockholders,
and will not stand for re-election.


Please indicate your agreement to the terms described in this letter by signing
a copy of this letter where indicated below and returning such signed copy to
SHC.
Sincerely,


/s/ Thomas J. Tisch                                    
Chairman, Compensation Committee
of the Board of Directors


AGREED AND ACCEPTED


/s/ Louis J. D’Ambrosio                                                 1/7/2013
Louis J. D’Ambrosio                         Date

